REVERSE the order granting the motion to dismiss AND
                REMAND for proceedings consistent with this order.'

                                                                                         J.




                                                            Saitta



                PARRAGUIRRE, J., concurring:
                              For the reasons stated in the SFR Investments Pool 1, LLC v.
                U.S. Bank, N.A.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent lost its lien priority by virtue of the homeowners
                association's nonjudicial foreclosure sale. I recognize, however, that SFR
                Investments    is now the controlling law and, thusly, concur in the
                disposition of this appeal.


                                                             ii900....atyysmett7 j.
                                                            Parraguirre


                cc: Hon. Kerry Louise Earley, District Judge
                     Greene Infuso, LLP
                     Snell & Wilmer, LLP/Las Vegas
                     O'Mara Law Firm, P.C.
                     Eighth District Court Clerk



                      'The injunction imposed by our February 24, 2014, order is vacated.




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A